Citation Nr: 1743257	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  13-10 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE


Entitlement to an increased initial evaluation for bilateral ankle arthritis, currently with each ankle evaluated at non compensable prior to November 4, 2011, and 10 percent bilaterally thereafter.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and C. H.



ATTORNEY FOR THE BOARD

T. Davis, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1979 to March 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which granted the Veteran's claim for service connection for bilateral ankle arthritis, and assigned each ankle a noncompensable disability rating. 

In a February 2013 rating decision, the RO increased the disability rating for service-connected bilateral ankle arthritis from noncompensable to 10 percent for each ankle, effective November 4, 2011. However, as the increase did not constitute a full grant of the benefits sought, the Veteran's claim for an increased disability rating remains in appellate status. See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

In January 2016, the Veteran testified at a Travel Board hearing before the undersigned. A transcript is of record.

This case was previously before the Board in March 2015. At that time the Board remanded the case to comply with the Veteran's request for a Travel Board hearing, which took place in January 2016 as, indicated above.

The Board notes that additional evidence, to include VA treatment records, was added to the record after the issuance of a May 2014 statement of the case. Although the Veteran has not waived initial agency of original jurisdiction (AOJ) consideration evidence received after the issuance of the statement of the case, he is not prejudiced by the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand. The AOJ will have opportunity to review the additional evidence received on remand. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.

REMAND

The Board's review of the claims file reveals that additional evidentiary development is necessary before the Board can reach a decision on the merits. 

The Veteran was most recently afforded a VA bilateral ankle examination in May 2014. That examination was not wholly adequate. See Correia v. McDonald, 28 Vet. App. 158 (2016) (holding that, per 38 C.F.R. § 4.59, in order to assess the effect of painful motion, range of motion tests for both passive and active motion, and in both weight-bearing and non-weight-bearing circumstances, should be done). Moreover, during his January 2016 hearing, the Veteran testified that his current bilateral ankle condition recently increased in severity. He detailed complaints of extreme bilateral ankle pain, inability to sleep at night due to ankle pain, walking at a tilted angle, and the use of a cane and an ankle brace due to his symptomology. See hearing transcript at 3. Such symptoms were not reported on the Veteran's most recent VA examination dated May 2014. Given the need for more complete range of motion findings, and suggested evidence of worsened symptomatology, a new VA examination is necessary to determine the current severity of the Veteran's service-connected bilateral ankle disability. Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

The AOJ should also undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records. With respect to VA treatment records, the claims file currently includes treatment records from the Fresno VAMC dated through May 2015; however, more recent records may exist. Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992). Hence, the AOJ should obtain from the Fresno VAMC and any associated facility(ies) all outstanding, pertinent records of evaluation and/or treatment of the Veteran dated since May 2016.

Accordingly, the case is REMANDED for the following action:

1. Obtain outstanding VA records of evaluation and/or treatment for the Veteran dated since May 2016. All records and/or responses should be associated with the claims file.

2. After the above is completed, schedule the Veteran for an examination to assess the current severity of his service connected bilateral ankle disability. The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination. 

The examiner should identify and completely describe all current symptomatology. The examiner should provide a detailed review of the Veteran's current complaints, as well as findings as to the nature, extent, and severity of symptoms caused by the Veteran's bilateral ankle disability. 

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail. 

(A) The examination report must include ranges of motion of the ankles, with notations as to the degree of motion at which the Veteran experiences pain. 

(B) Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), the examination should record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing. If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

(C) The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner. To the extent possible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss. 

(D) The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups of the lumbar spine. To the extent possible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss. 

4. After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the appeal. If the benefit sought on appeal remains denied, in whole or in part, furnish the Veteran and his attorney a Supplemental Statement of the Case. Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).




